Mr. Gordon M. Wilbourn Attorney at Law Rose Law Firm 120 East Fourth Little Rock, Arkansas 72201-2893
Dear Mr. Wilbourn:
You have requested approval, pursuant to A.C.A. § 14-54-204 [Acts 1965, No. 7, § 6], of an agreement between the City of Texarkana, Arkansas, and the City of Texarkana, Texas. The agreement provides for cooperation between the two cities in connection with the financing and operation of expanded wastewater treatment facilities that will serve the residents of both cities.
The provisions of A.C.A. § 14-54-202 authorize municipalities that are separated only by a state border line to enter into agreements to furnish services and facilities.
Under the provisions of A.C.A. § 14-54-203, interstate agreements entered into under the authority of § -202 must specify the following information:
(1) The duration of the agreement;
  (2) The precise organization, composition, and nature of any separate legal or administrative entity created by the agreement, together with the powers delegated to that entity (provided, of course, that such entity may be legally created);
(3) The purpose of the agreement;
  (4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for the undertaking, or in the case of an agreement whereby one municipality agrees to furnish specified services or facilities to the other municipality, the financial arrangement for that agreement;
  (5) The permissible methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and
(6) Any other necessary and proper matters.
See A.C.A. § 14-54-203(a).
If the agreement under consideration does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement must, in addition to the above-listed information, contain the following:
  (1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the event that a joint board is created, the municipalities who are parties to the agreement must be represented on the board;
  (2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
See A.C.A. § 14-54-23(b).
Having reviewed the agreement as required by A.C.A. § 14-54-204, I find that it is in the proper form and is compatible with the laws of the State of Arkansas. The agreement is therefore hereby approved as submitted.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh